Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 2-3, Applicants recite, “sheet receiving device to receive and convey a sheet of printable media” and the specification as originally filed does not teach or suggest a sheet receiving device. The specification as originally filed does not disclose a sheet receiving device or even what constitutes the sheet receiving device.  Therefore, the sheet receiving device constitutes new matter.  Should Applicant seek to use a slightly different language, Applicants may use the term “conveyor component” which would indicate conveyor structure which would remove the claim interpretation under 35 USC 112(f) and new matter rejection.  Otherwise, Applicants would need to stick to the language of the originally filed specification.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(b)
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants recite “a sheet receiving device” and it is unclear what constitutes the sheet receiving device?  What structure(s) is covered by the sheet receiving device?

Claim Rejections - 35 USC § 112(d)
Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 4, Applicant recites another wherein clause to further processing of the  controller, however structural limitation is not clearly set forth.  For further structural limitation, at least it is suggested to amend claim 4 to --wherein the controller is configured to transmit result indicator external to the controller--.
In claim 5, Applicant recites another wherein clause to further processing of the controller,  however structural limitation is not clearly set forth.  For further structural limitation, at least it is suggested to amend claim 5 to --wherein the controller is configured to set the first power level or the second power level to zero in response to the result indicator--.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Upon claim amendments, such claim limitation(s) is/are:  sheet receiving device of claims 1 and 3.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The sheet receiving device is not disclosed in the originally specification (see new matter rejection above).  The sheet receiving device invokes the provisions of 35 U.S.C. 112(f) and the sheet receiving device has been interpreted to be a belt (in light of claim 6) or any art recognized sheet conveying or conveyor equivalent structure.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa et al (newly applied; US 2014/0270835).
Umezawa provides a media conditioner comprising a sheet receiving device (i.e., roller 128, see Figs. 2A, 2B) to receive and convey the sheet of printable media; a plurality of heaters (i.e., 200, [0009, 0054-0056], see Figs. 2A, 2B) including a first heater to heat a first portion of the sheet receiving device; a second heater to heat a second portion of the sheet receiving device; and at least one controller (i.e., CONTROLLER/CPU/subcontrollers 210, 220, 270, 320, 330, [0063-0079, 0235, 0254]], see Figs. 3, 9, 17, 20, 22, 26) for providing suitable power load or level [0242] to the first heater and second heater to generate heat, averaging power supply [0287], evaluating a difference in heating which would involve the power load or level so as to set a desired threshold for change in the heating amount which would involve the power load or level as stored in RAM [0184-0188], and producing a result indicator or signal when power [consumption] exceeds a threshold [value] [0271, 0278].  Umezawa recognizes that the threshold value is determined by experimentation or experience [0279].  The indicator or signal can turn on and turn off power supply to the heaters in accordance with the predetermined threshold value (see claim 9).  While the Umezawa at least one controller is able to average power supply including power load/level as well as determine a difference in heating related to power supply including power load/level, Umezawa does not set forth determining a difference between the average of a first power level and average of the second power level.  However, Umezawa at least provides for at least one controller including a change amount computation unit (323, [0184]) which can compute difference or subtraction in value pertaining to the heating amount to control adjoining heating areas of the sheet receiving device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide for at least one controller able to control change in amount of power supply including power load/level for the sheet receiving device via computing a difference in averaging of power load/levels as an indirect way to trigger the threshold valve when the sheet receiving device heaters need to be corrected/changed, turned on, or turned off.  The determination of the appropriate difference value between the average of the first power level and average of the second power level to produce a result indicator or signal in response to the difference to hit that threshold value would be determined via routine experimentation based on the sheet product being conditioned.  No inventive effort would have been required. 
Regarding claim 4, Umezawa provides for at least one controller connectable to fax utility and telephone line (see i.e., Fig. 3) such that the data including the result indicator or signal would be able to be transmitted externally.
Regarding claim 5, the Umezawa media conditioner would be capable of turning power off (i.e., zero power) via at the at least one controller.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa et al (US 2014/0270835) as applied to claim 1 above and further in view of Sueyoshi (US 2017/102649).  
The teachings of Umezawa have been mentioned above.  Umezawa provides for at least one temperature sensor in the media conditioner [0080] to sense temperature of the sheet receiving device.  Umezawa does not teach or suggest a second temperature sensor to measure temperature of a different portion of the sheet receiving device.  Sueyoshi provides in a media conditioner having a sheet receiving device (i.e., roller 106), plural temperature sensors/detectors (109, 110; see Fig. 2; [0021] used in association with controller (101) wherein temperature difference is able to be compared to maintain a sheet receiving device (106) at a normal threshold as evidenced by [0080].  This comparison in differences in temperature via controller (101) would allow the user to average temperature of the first portion to that of the second portion of the sheet receiving device.  In light of the teachings of Sueyoshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second temperature sensor in the Umezawa media conditioner in order to maintain the sheet receiving device at a normal threshold [value].  The media conditioner as defined by the combination above would include at least two temperature sensors used in association with the at least one controller such that to utilize the at least one controller to determine a temperature difference between average temperatures of the portions of the sheet receiving device to produce a temperature difference to spark a temperature difference threshold value would be determined via routine experimentation based on the sheet product being conditioned.  No inventive effort would have been required. 

Response to Arguments
All of Applicants’ arguments are acknowledged.  Upon updated search and further consideration, new grounds of rejection have been made as noted above.  Claim 6 has no prior art applied against it however, claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter rejection).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/01/2022